TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00411-CR
                                        NO. 03-13-00412-CR



                                 Kenneth N. Schlanker, Appellant

                                                   v.

                                   The State of Texas, Appellee


              FROM COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY,
                    NOS. C-1-CR-12-219551 & C-1-CR-12-219552,
            HONORABLE CARLOS HUMBERTO BARRERA, JUDGE PRESIDING



                             MEMORANDUM OPINION


                In cause number 03-13-00411-CR, appellant Kenneth N. Schlanker seeks to appeal

a judgment of conviction for evading arrest. The trial court has certified that this is a plea-bargain

case and Schlanker has no right of appeal. See Tex. R. App. P. 25.2(a)(2), (d). Further, sentence was

imposed on April 17, 2013, and no motion for new trial was filed. Accordingly, notice of appeal in

this case was due on May 17, 2013, and not filed until May 24, 2013. See Tex. R. App. P. 26.2.

Because Schlanker’s notice of appeal was not timely filed, we lack jurisdiction to dispose of his

attempted appeal in any manner other than dismissing it for want of jurisdiction. See Castillo v. State,

369 S.W.3d 196, 198 (Tex. Crim. App. 2012).

                Separately, in cause number 03-13-00412-CR, Schlanker purports to appeal a

judgment of conviction for failure to identify. However, from the record before us, it does not
appear that a judgment of conviction was ever entered for this charged offense. Instead, the record

reflects that Schlanker pleaded guilty to this unadjudicated offense pursuant to section 12.45 of the

Texas Penal Code. See Tex. Penal Code § 12.45(a) (allowing defendant to admit guilt to one or

more unadjudicated offenses during sentencing hearing for another offense and request that court

take each into account when determining sentence for offense for which defendant has been

adjudicated). As a result, there is no judgment of conviction for this offense from which Schlanker

may appeal. See id. § 12.45(c) (providing that prosecution is barred for unadjudicated offense). We

dismiss these appeals for want of jurisdiction.



                                              __________________________________________

                                              Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: July 19, 2013

Do Not Publish




                                                  2